DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 6/1/2021 is acknowledged.  Claims 1-16 are cancelled.  New claims 17-36 are added.  Claims 17-36 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 1/22/2021 has been considered.  A signed copy is enclosed.

Specification
The use of the terms YERVOY, KEYTRUDA, OPDIVO, GAZYVA, GEMZER, and TWEEN, among others, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
It is noted that the cited occurrences of improper use are only exemplary and applicant should review the specification to correct any other use of trademarks.

The disclosure is objected to because of the following informalities: in multiple places the specification refers to at 16s rRNA gene sequence with the sequence of SEQ ID NO:1.  SEQ ID NO:1 is not an RNA sequence. It is a DNA sequence.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to methods of treating or preventing diseases or conditions mediated by HDAC activity by administering a pharmaceutical composition comprising a strain of Roseburia intestinalis that has a 16S rRNA gene that has at least 95% identity to the sequence of SEQ ID NO:1.  The conditions and diseases encompassed by the claims include various conditions with different etiologies including diseases such as Alzheimer’s disease, Huntington’s disease, Parkinson’s disease, brain injuries, strokes, inflammatory bowel diseases such as Crohn’s or ulcerative colitis, as well as cancers such as prostate, colorectal, breast, lung, liver, or gastric cancers.
Applicant discloses a single strain of Roseburia intestinalis.  There are no variants or other strains that were tested.  The examples showed that this strain, NCIMB 43043 was capable of reducing HDAC activity in the subject.  The strain was capable of treating GVHD to a degree and causing various changes in cytokine expression, as well as reducing leukocyte infiltration.  There was no example where any disease was prevented.  There was no example showing that any disease, other than GVHD, was treated.  There is no description of a method of administration or therapeutic amount of the bacteria for any condition other than GVHD.  The specification also lacks any description of a bacteria that contains a 16S rRNA sequence that is a DNA sequence.

Therefore, the claims do not meet the written description provision of 35 USC 112(a).  What is disclosed is not representative of the breadth of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is rendered indefinite by the phrase “bacterial strain comprises a polynucleotide sequence of a 16S rRNA gene that has at least 95% sequence identity to the polynucleotide sequence of SEQ ID NO:1.”  SEQ ID NO:1 is a DNA sequence.  There is no rRNA sequence with 95% identity to the DNA sequence of SEQ ID NO:1.  Therefore, there is no way that such a bacterial strain can exist.
Claim 28 is rendered indefinite by the phrase “bacterial strain has a 16S rRNA gene sequence that has at least 98% sequence identity to the polynucleotide sequence of SEQ ID NO:1.”  SEQ ID NO:1 is a DNA sequence.  There is no rRNA sequence with 98% identity to the 
Claim 29 is rendered indefinite by the phrase “bacterial strain has a 16S rRNA gene sequence comprising the polynucleotide sequence of SEQ ID NO:1.”  SEQ ID NO:1 is a DNA sequence.  There is no rRNA sequence which comprises the DNA sequence of SEQ ID NO:1.  Therefore, there is no way that such a bacterial strain can exist.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen-Vercoe et al (WO2013/037068) disclose the use of Roseburia intestinalis with the sequence of SEQ ID NO:1, administering said bacteria to subjects to treat or prevent various conditions including ones mediated by HDAC.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645